UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-7707


MARC S. CASON,

                 Plaintiff - Appellant,

          v.

STEVE RYAN, Ryan Therapy; HAGERSTOWN, MD.        C.M.S.;   JOANN
WEITZEL; ROSEMARY ROBINSON; TERRY CUCHAL,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:11-cv-03255-CCB)


Submitted:   April 30, 2012                   Decided:   May 24, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc S. Cason, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marc     S.    Cason    appeals     the   district      court’s      order

dismissing     his   42    U.S.C.    § 1983     (2006)      complaint.      We    have

reviewed the record and find no reversible error.                     Accordingly,

we affirm the district court’s order.                 Cason v. Ryan, No. 1:11-

cv-03255-CCB     (D.      Md.    filed   Nov.   28,   2011;    entered     Nov.    29,

2011).     We dispense with oral argument because the facts and

legal    contentions       are    adequately    presented      in   the    materials

before   the   court      and    argument     would   not    aid    the   decisional

process.

                                                                            AFFIRMED




                                          2